31 A.3d 620 (2011)
208 N.J. 408
In the Matter of Michael William KWASNIK, an Attorney at Law (Attorney No. XXXXXXXXX).
M-520 September Term 2011, 069522
Supreme Court of New Jersey.
December 7, 2011.

ORDER TO SHOW CAUSE
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule 1:20-11, seeking the immediate temporary suspension of MICHAEL WILLIAM KWASNIK of CHERRY HILL, who was admitted to the bar of this State in 1994, and good cause appearing;
It is ORDERED that the petition is granted and MICHAEL WILLIAM KWASNIK is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that MICHAEL WILLIAM KWASNIK be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that MICHAEL WILLIAM KWASNIK show cause before this Court on January 18, 2012, at 2:00 p.m. in the Supreme Court courtroom, Hughes Justice Complex, Trenton, why the temporary suspension and the restraints imposed herein should not continue pending the conclusion of the ethics proceedings against him; and it is further
ORDERED that the Director of the Office of Attorney Ethics or his designee present this matter to the Court; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by MICHAEL WILLIAM KWASNIK pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court for good cause shown, pending the further Order of this Court; and it is further
ORDERED that MICHAEL WILLIAM KWASNIK comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State.